EXHIBIT 10(d)

AGREEMENT

AGREEMENT dated as of November 20, 1995 between Anthony Industries, Inc. (the
“Company”) and B. I. Forester (“Forester”). Forester has been President and/or
Chief Executive Officer of the Company for over 25 years and presently serves
the Company as Chairman of the Board and Chief Executive Officer. The Company
and Forester desire to provide for Forester’s retirement as an employee of the
Company and his continued service to the Company as a consultant, all as of
January 1, 1996 (the “Effective Date”). Forester is currently employed pursuant
to an amended and restated Employment Agreement dated as of December 31, 1991
and as amended on October 20, 1994 (the “1991 Amended Agreement”). Accordingly,
provided that the Employment Period (as defined in the 1991 Amended Agreement)
shall not have been terminated prior to January 1, 1996 by reason of Forester’s
death or pursuant to Section 5(a) thereof, the Company and Forester hereby amend
and restate the 1991 Amended Agreement, effective as of the Effective Date, to
read in its entirety as follows (the “1995 Agreement”).

1. (a) The Company hereby engages Forester, for the period (hereinafter referred
to as the “Consulting Period”) commencing on the Effective Date and terminating
on December 31, 1998 or Forester’s earlier death, as a consultant to the Company
on such matters as the Chief Executive Officer of the Company may from time to
time request, provided such matters are consistent with Forester’s former
activities at the Company. Forester shall not be required to devote more than
fifty hours to such consultancy in any calendar month during the Consulting
Period.

(b) The Company shall pay to Forester, bi-weekly during the Consulting Period,
consulting fees at an annual rate of $200,000. During the Consulting Period:
(i) Forester shall be entitled to receive group medical, hospital, dental, life
and long-term disability insurance substantially the same as that provided to
him immediately prior to the Effective Date and be eligible for reimbursement
under the Company’s Officers’ or Directors’ Medical Expense Reimbursement Plans,
and (ii) the Company shall continue the Commonwealth Life Insurance Company
policy in the amount of $250,000 insuring Forester’s life and payable to the
beneficiary designated by Forester (“Commonwealth”). The existing insurance
agreement relating to a split-dollar life insurance policy insuring Forester’s
life shall continue in effect in accordance with its terms. With respect to
Commonwealth, the Company shall pay all premiums required to obtain a fully paid
up policy prior to expiration of the Consulting Period. During the Consulting
Period, Forester shall continue to receive the perquisites provided to him prior
to the Effective Date (all material perquisites having been acknowledged by
Forester and the Company in writing), shall be provided an office and
secretarial assistance as required and shall be reimbursed for business expenses
reasonably incurred by him for the benefit of the Company.

2. (a) Forester hereby waives all rights to receive, and agrees to forego the
payment of, any incentive compensation under the Company’s Executive Officers’
Incentive Compensation Plan (the “Plan”) with respect to 1995. In lieu of the
foregoing incentive



--------------------------------------------------------------------------------

compensation, the Company shall pay to Forester the amount of $431,200 (the
“Target Payment”) pursuant to the terms of this 1995 Agreement, subject to the
following adjustments:

 

  (i) If Incentive Compensation Income (as defined below) for 1995 (the “1995
ICI”) is less than $27,984,000 (the “Target ICI”) but not less than $25,507,000,
then Forester shall be entitled to receive an amount equal to the Target Payment
reduced by $4.74 for each $100 by which the 1995 ICI is less than the Target
ICI. For purposes of this 1995 Agreement, Incentive Compensation Income means
the consolidated net income of the Company as shown in the annual report but
before (1) extraordinary items (as that term is used in generally accepted
accounting principles), (2) incentive compensation awarded under the Plan and
(3) provision for state and federal income taxes.

 

  (ii) If the 1995 ICI is less than $25,507,000 but not less than $18,421,000,
then Forester shall be entitled to receive an amount equal to the Target Payment
reduced by (y) the amount of $117,410, plus (z) $4.43 for each $100 by which the
1995 ICI was less than $25,507,000.

(b) The definitive amount that Forester is entitled to receive under this
Section 2 is hereafter referred to as the “Final Payment” and is payable in its
entirety on March 15, 1996.

(c) Forester’s right to receive payment of the Final Payment is hereby vested
and subject to no forfeiture contingency.

(d) Forester hereby waives all right to receive, and agrees to forego all
presently unpaid installments of, awards under the Plan with respect to prior
years. In lieu of such unpaid installments, the Company shall pay to Forester,
pursuant to the terms of this 1995 Agreement, the amount of $432,268, such
amount to be paid to Forester in installments of $259,360 on March 15, 1996 and
$172,908 on March 15, 1997. The foregoing payments are hereby vested and subject
to no forfeiture contingency.

3. (a) Upon Forester’s death, whether during the Consulting Period or
thereafter, the Company shall pay $50,000 per year, for a period of ten years,
as follows:

 

  (i) $25,000 per year to Eunice Forester, or if she is not living at the time
any such payment is due, such payment shall be made in equal shares to Donald A.
Forester and Kenneth C. Forester or, if Donald or Kenneth is not then living,
his share shall be paid to his then living issue per stripes or, if none, to the
survivor of Donald and Kenneth; and

 

  (ii) $25,000 per year to Forester’s beneficiaries to be designated from time
to time by a notice from him in writing to the Secretary of the Company; the
first such payments to be made within thirty days after Forester’s death and
subsequent payments to be made on the nine succeeding anniversaries of the date
of his death.

 

2



--------------------------------------------------------------------------------

(b) The obligations of the Company set forth in this Section 3 shall survive the
expiration or termination of the other provisions of this 1995 Agreement. Those
obligations set forth in Section 3(a)(i) hereof may not be modified without the
written consent of Eunice Forester, and those set forth in Section 3(a)(ii)
hereof are subject to Section 14 hereof.

4. The Company will provide Forester with a “supplemental employee retirement
plan” (herein “SERP”) as follows:

(a) Commencing on January 1, 1997 and continuing monthly thereafter during
Forester’s lifetime, the Company shall pay to Forester an amount equal to
(i) 4.6% of Average Accounting Base Compensation (as defined herein), reduced by
(ii) the monthly amount received by Forester under the Pension Plan of Anthony
Industries, Inc. (the “Pension Plan”). At Forester’s death, the Company shall
pay to Forester’s widow a monthly benefit in an amount equal to (i) 4.6% of
Average Accounting Base Compensation reduced by (ii) any monthly amount received
by Forester’s widow under the Pension Plan, commencing on the first day of the
month following the month in which Forester dies and ending on the earlier of
(x) the date of Forester’s widow’s death or (y) the completion of a five-year
period. For purposes of this SERP, Average Accounting Base Compensation shall
mean the average of the highest three calendar years of Accounting Base
Compensation during Forester’s employment with the Company, and Accounting Base
Compensation for a calendar year shall mean the sum of Forester’s Basic
Compensation (as defined in the 1991 Amended Agreement) and incentive
compensation awarded in respect of such calendar year. The Company shall
promptly deliver to Forester, or Forester’s widow, as the case may be, a copy of
the schedule of payments required to be made by this provision and which is to
be furnished to the Trustee pursuant to Section 2.1 of the Trust.

(b) If the Company or the Trustee fails to make any payment to Forester or
Forester’s widow (hereinafter referred to as “The Foresters”) provided for in
Section 4(a) hereof when due and such failure continues until the 30th day after
demand by The Foresters therefor, The Foresters shall have the right to declare
a breach at any time thereafter (the “Date of Breach”) and require the Company
to pay to Forester or his widow, as the case may be, within seven days after the
Date of Breach, in lieu of all payments otherwise due under Section 4(a) hereof,
an amount equal to the Lump Sum Equivalent (as defined herein). The Lump Sum
Equivalent shall mean an amount equal to the actuarial present value of all
remaining payments computed using a 7.5% discount rate and the average of male
and female mortality factors in the 1983 GAM table. For illustrative purposes,
such factor for a 65 year old male with a 46 year old spouse is 129.872.

(c) Simultaneously with the execution and delivery of this 1995 Agreement, the
Company is funding this SERP by promptly establishing a “rabbi trust” (the
“Trust”) with Wells Fargo Bank as trustee (Wells Fargo Bank or its successor, as
provided in the

 

3



--------------------------------------------------------------------------------

Trust, is hereinafter referred to as the “Trustee”) in the form attached hereto
as Exhibit A, and is depositing into the Trust cash in an amount equal to the
Accumulated Benefits Obligation (“ABO”) of the Company to Forester and
Forester’s widow under this SERP calculated as of December 31, 1995. The ABO has
been calculated in accordance with SFAS 87 (i) using a discount rate of 7.75%
and (ii) in respect to the next to the last sentence of Section 4(a) hereof,
including in the calculation the Target Payment as defined in Section 2(a)
hereof. Simultaneously with the deposit of such funds into the Trust, the
Company is delivering to Forester a certificate, in form and substance
reasonably satisfactory to Forester, of TPF&C or another nationally recognized
actuarial firm (hereinafter “Actuary”) certifying that the amount deposited is
not less than the Company’s ABO as of December 31, 1995 with respect to the
required payments to Forester and Forester’s widow under this SERP calculated on
the basis of the discount rate and Target Payment set forth, or referred to, in
this Section 4(c).

(d) Within 30 days after releasing the audited net income of the Company for the
year 1995 over the wire service, the Company shall deliver to Forester a
supplementary certificate from the Actuary showing the Company’s audited ABO to
Forester and Forester’s widow at December 31, 1995 calculated on the basis of
substituting the Final Payment defined in Section 2(b) hereof for the assumed
Target Payment used in Section 4(c) and utilizing a discount rate of 7.75%. The
difference, if any, between the amount deposited pursuant to Section 4(c) and
the amount of the ABO calculated in accordance with this Section 4(d) shall be
withdrawn from the Trust by the Company within seven days thereafter.

(e) Commencing with the year 1998, the Company shall deliver to Forester within
90 days after the end of that year and each subsequent year (i) a statement of
assets and liabilities of the Trust as of the end of the respective year showing
the individual assets at cost and at fair market value (the “Trust Statement”)
and (ii) a certificate of the Actuary setting forth the amount required as of
the last day of each year to fully fund the benefit payable under this SERP
utilizing a discount rate of 7.75% (the “Full Funding Amount”). Such certificate
shall set forth all actuarial assumptions used. To the extent that the Full
Funding Amount exceeds the fair market value of the net assets shown on the
Trust Statement as of the last day of each such year, the difference shall be
deposited by the Company in the Trust in five substantially equal annual
payments commencing seven days after delivery of the Actuary’s certificate for
the respective year. To the extent that the fair market value of the net assets
shown on the Trust Statement exceeds the Full Funding Amount, such excess may be
used as an offset against any current and future payments due from prior years’
calculations. To the extent such fair market value of the net assets exceed 110%
of the Full Funding Amount, such excess may be withdrawn by the Company. The
Company shall promptly notify The Foresters of its decision to withdraw Trust
assets in accordance with this Section 4(e).

(f) The Company shall pay the fees and expenses of the Actuary. The performance
by the Company of its obligations under Sections 4(c), 4(d) and 4(e) hereof
shall not relieve the Company of the obligation to make the payments to Forester
and Forester’s widow set forth in Section 4(a) hereof.

 

4



--------------------------------------------------------------------------------

5. If the Company breaches this 1995 Agreement and such breach continues uncured
for more than 30 days after notice of such breach is given by Forester (“Notice
of Breach”) the Company shall, in addition to any other amounts payable
hereunder, pay to Forester within 30 days after the period for curing such
breach has expired the then unpaid amount of consulting fees for the full
unexpired term of the 1995 Agreement and the then unpaid balance of any payments
referenced in Section 2(c) or (d) hereof. The Company shall also pay in full
within 30 days after the period for curing such breach has expired all future
premiums necessary to obtain a fully paid up life insurance policy with
Commonwealth for the insurance coverage described in Section 1(b)(ii) hereof.
For the full unexpired term of the 1995 Agreement commencing with the event of
breach, the Company shall also continue Forester’s participation in all group
insurance and medical expense reimbursement plans set forth in Section 1(b)(i)
hereof and shall continue to provide him with, or reimburse him for the cost of,
all perquisites provided to him prior to the event of breach.

6. If a Change in Control (as defined in Section 7 hereof) shall occur after the
Effective Date, the Company shall satisfy all obligations set forth in Section 5
hereof, except that all payments required thereunder shall be made promptly
after the Change in Control has occurred.

7. Except as provided below, for purposes of this 1995 Agreement a Change in
Control shall be deemed to have occurred if:

(a) an event that would be required to be reported in response to Item 6(e) of
Schedule 14A promulgated under the 1934 Act, as in effect on the date hereof,
occurs; or

(b) any person (other than any person who as of the date hereof is the
beneficial owner of 10% or more of the Company’s voting securities) or group of
persons acting in concert becomes the beneficial owner of 20% or more of the
Company’s outstanding voting securities or securities convertible into such
amount of voting securities; or

(c) within two years after a tender offer or exchange offer, or as the result of
a merger, consolidation, sale of substantially all of the Company’s assets or a
contested election of the Board of Directors, or any combination of such
transactions, the persons who were directors of the Company prior to the
transaction do not constitute a majority of the Board of Directors of the
Company or its successor; provided, however, that no such event shall be deemed
to constitute a Change in Control if, but only if, two-thirds of the Prior
Directors of the Company and the Successor Directors, if any, voting together,
within five days after such Prior Directors receive notice of such event, adopt
a resolution stating that such event, for purposes of this 1995 Agreement, shall
not be deemed to constitute a Change in Control. For purposes of this 1995
Agreement, Prior Directors are those directors of the Company in office
immediately prior to such event, and Successor Directors are successors to Prior
Directors who were recommended to succeed Prior Directors by a majority of the
Prior Directors then in office.

 

5



--------------------------------------------------------------------------------

8. The Company hereby represents to Forester that, subject to the 1995 Agreement
becoming effective:

(a) Forester hereby surrenders to the Company all stock options which are not
exercisable prior to December 30, 1995 (the “Surrendered Options”). The Company
hereby agrees to pay to Forester on January 2, 1996 an amount equal to (i) the
difference between the weighted average exercise price of the Surrendered
Options and the per share fair market value of the Company’s common stock on the
date hereof multiplied by the number of shares of Company common stock subject
to the Surrendered Options, minus (ii) the amount of $200,000. The per share
fair market value of the Company’s common stock, for purposes of this provision,
shall be the higher of (a) the closing sale price of the common stock as
reported on the consolidated reporting system established pursuant to
Section 11(a) of the Securities Exchange Act of 1934, as amended, or, if the
common stock is not so reported, the closing sale price of the common stock on
the principal exchange market for the common stock.

(b) The principal balance of and all accrued interest on any loans from the
Company to Forester arising from the exercise of stock options by Forester prior
to the Effective Date (the “Terminated Loans”) shall be repaid in full on
January 2, 1996 pursuant to the following sentence. Concurrently with the
repayment of the Terminated Loans, the Company shall lend to Forester an amount
equal to the principal balance of and accrued interest on the Terminated Loans
(which amount shall be used to repay such obligations) pursuant to replacement
loan agreements which shall have the identical terms and conditions as the loan
agreements relating to the Terminated Loans, except that the third paragraph of
each replacement loan agreement shall read in its entirety as follows:

 

  (i) For all loans which contain a six-year maturity provision:

 

     “The principal amount of the Loan will become due and payable on the first
to occur of (i) the sixth anniversary of the date hereof and (ii) one year after
the date of my death.”

 

  (ii) For that loan which contains a five-year maturity provision:

 

     “The principal amount of the Loan will become due and payable on the first
to occur of (i) the fifth anniversary of the date hereof and (ii) one year after
the date of my death.”

 

  (iii) For that loan which contains a four-year maturity provision:

 

     “The principal amount of the Loan will become due and payable on the first
to occur of (i) the fourth anniversary of the date hereof and (ii) one year
after the date of my death.”

 

  (iv) For all loans which contain a three-year maturity provision:

 

     “The principal amount of the Loan will become due and payable on the first
to occur of (i) the third anniversary of the date hereof and (ii) one year after
the date of my death.”

 

6



--------------------------------------------------------------------------------

Forester hereby consents and agrees to the actions referred to in this
Section 8, and acknowledges that the Company is making no representation with
respect to, and shall not in any way be responsible for, the tax consequences,
if any, to Forester of such actions.

9. (a) Forester shall not at any time, either during or after the Consulting
Period, directly or indirectly, disclose, publish or divulge to any person
(except in furtherance of the Company’s business), or appropriate, use or cause,
permit or induce any person to appropriate or use, any proprietary, secret or
confidential information of the Company. If so requested by the Company,
Forester shall, following termination of the Consulting Period, promptly deliver
or return to the Company all materials of a proprietary, secret or confidential
nature relating to the Company and any other property of the Company which may
have theretofore been delivered to, or may then be in the possession or control
of, Forester.

(b) Forester shall not, at any time during the Consulting Period or for a period
of one year thereafter, in any manner or capacity engage or have any interest in
any business directly competitive with any business in which the Company is
engaged in the United States or any foreign country; provided, however, that
Forester’s ownership of one percent or less interest in any company whose common
stock is publicly traded shall not constitute prohibited competition for the
purposes of this Section 9(b).

10. The Company shall reimburse Forester on demand for all expenses, including,
without limitation, attorneys’, accountants’, actuaries’ and other experts’ fees
and expenses, reasonably incurred by Forester at any time in connection with
this 1995 Agreement, including, without limitation, in connection with defending
the validity of, enforcing his rights under, or recovering amounts due or
damages under this 1995 Agreement.

11. Any offer, notice, request or other communication hereunder shall be in
writing and shall be deemed to have been duly given if hand delivered or mailed
by registered or certified mail, return receipt requested, addressed to the
respective address of each party hereinafter set forth, or to such other address
as each party may designate by a notice pursuant hereto, which change of address
shall be effective upon receipt thereof:

If to the Company:

Anthony Industries, Inc.

4900 South Eastern Avenue

Los Angeles, CA 90040

Attention: Chief Executive Officer

If to Forester:

Mr. Bernard I. Forester

121 Fremont Place

Los Angeles, CA 90005

12. Subject to the terms of the following sentence, if any provision of this
1995 Agreement shall be held for any reason to be unenforceable, the remainder
of this 1995 Agreement shall nevertheless remain in full force and effect. In
the event that this 1995

 

7



--------------------------------------------------------------------------------

Agreement is held to be void or voidable, or substantially all of its terms are
otherwise held to be unenforceable, then (i) this 1995 Agreement shall be deemed
voided, (ii) the 1991 Amended Agreement shall be deemed to remain in full force
and effect, except that each reference in Section 4 thereof to 114.696 shall be
deemed to be a reference to 129.872 (which the parties acknowledge was
uncorrected error therein), (iii) the employment of Forester as Chief Executive
Officer of the Company shall be deemed terminated by the Company in material
breach of the terms of the 1991 Amended Agreement and (iv) the provisions of
Section 6 of the 1991 Amended Agreement shall be deemed to apply to such
termination and breach, except that with respect to Section 6(a) of the 1991
Amended Agreement, (A) the Basic Compensation payable to Forester pursuant to
clause 6(a)(i)(x) shall be deemed to be $200,000 per year, (B) no incentive
compensation shall be paid to Forester pursuant to clause 6(a)(i)(y) with
respect to the 1996 and 1997 calendar years (but Forester shall be entitled to
any unpaid incentive compensation with respect to prior years, plus the payment
of incentive compensation for the 1995 calendar year in an amount equal to the
amount of the highest incentive compensation award granted to Forester in
respect of any year during the five calendar years immediately preceding the
breach), and (C) no payments shall be made to Forester pursuant to clause
6(a)(ii). The waiver by The Foresters or the Company of a breach by the Company
or Forester, as the case may be, of any provision of this 1995 Agreement shall
not be deemed to be a waiver of any future breach of such provision or of any
other provision, no matter how many such waivers The Foresters or the Company
may grant.

13. This 1995 Agreement, including, without limitation, the provisions of this
Section 13, shall be binding upon and inure to the benefit of, and shall be
deemed to refer with equal force and effect to, any corporation or other
successor to the Company which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets of
the Company. This 1995 Agreement shall not be assignable by the Company or any
such successor, except to the corporate or other successor referred to in the
preceding sentence. Forester may not assign, pledge or encumber his interest in
this 1995 Agreement without the written consent of the Company. At Forester’s
death, his widow shall become a third party beneficiary of Section 4 hereof with
powers to enforce her benefits and rights thereunder or recover damages for the
breach thereof.

14. Forester shall perform all services required under this 1995 Agreement
personally and as an independent contractor to the Company. Forester shall not,
while rendering such services, engage in any conduct inconsistent with his
status as an independent contractor. Except as otherwise provided in this 1995
Agreement, Forester shall not enter into any commitments on behalf of the
Company. Forester or Forester’s beneficiaries, as the case may be, shall be
solely responsible for the payment of any and all local, state and federal taxes
due in respect of amounts paid by the Company pursuant to this 1995 Agreement;
provided, however, that the Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligation it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to this 1995 Agreement. Forester’s status as a consultant
under this 1995 Agreement shall not disqualify him from receiving benefits
provided to non-employee directors of the Company generally to which he would
otherwise be entitled, excluding benefits provided under the Directors’ SERP.

 

8



--------------------------------------------------------------------------------

15. This 1995 Agreement contains the entire agreement and understanding between
the Company and Forester with respect to the subject matter hereof and may not
be changed, amended or terminated orally, but only by an agreement in writing,
nor may any of the provisions hereof be waived orally, but only by an instrument
in writing, in any such case signed by the party against whom enforcement of any
change, amendment, termination or waiver is sought.

 

 

ANTHONY INDUSTRIES, INC. By:  

/s/ John J. Rangel

Authorized Signatory

/s/ B. I. Forester

B. I. FORESTER

 

9